Order of the vice chancellor affirmed, so far as it *32sustains the decision of the master in allowing the 15th, 18th and 19th exceptions to answer ; and the residue thereof reversed, hut without costs to either party upon this appeal. The second and third exceptions to master’s report allowed, and the I6th and 17th exceptions to answer disallowed. Order also to direct the impertinent matter to he expunged, and that defendant put in his further answer to the exceptions submitted to, in thirty days. Defendant also to pay costs of the exceptions submitted to, and of those which are finally allowed.